Citation Nr: 1511493	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-29 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).

The March 2014 statement submitted by Congressman Bill Shuster appears to be a claim to reopen the Veteran's claims for service connection for a left eye injury and prostate cancer.  These claims to reopen have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability of the right ear as defined by VA regulations.

2.  Left ear hearing loss had its onset during service.  

3.  Tinnitus is secondary to hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

2.  Left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).

3.  Tinnitus is proximately due to or the result of service connected disability.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision issued in March 2011, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and establish disability ratings and effective dates.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment records.  A VA examination was conducted in September 2011.

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that his bilateral hearing loss and tinnitus began in 1967.  The Veteran reported military noise exposure as a boatswain's mate, holdback man, and blast deflector operator aboard an aircraft carrier.

A.  Right Ear Hearing Loss

At the Veteran's September 2011 VA examination, his audiogram showed pure tone thresholds in decibels as follows:



                Hz 



500
1000
2000
3000
4000
RIGHT
25
35
20
25
35

Speech recognition was 96 percent in the right ear.  Therefore, in September 2011, the Veteran did not have a right ear hearing loss disability for VA purposes, and service connection is not warranted.  In this regard, it is observed that the Veteran's private treating physician noted in November 2012 that the Veteran's audiogram showed sensorineural hearing loss, the left worse than the right, which is consistent with the results of the VA evaluation.  There is hearing loss, as the Court defined it in Hensley, but there is no right ear hearing disability, which must be present for an award of service connection.  

The Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for right ear hearing loss.  Therefore, his claim in this regard must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Left Ear Hearing Loss and Tinnitus

The Veteran's left ear hearing loss meets the threshold for cognizable hearing loss under 38 C.F.R. § 3.385.  The September 2011 VA examination showed audiometric thresholds of 40 decibels or greater at 2000, 3000, and 4000 Hz.  The Veteran also reported recurrent tinnitus, which he is competent to do.  

In November 2012, the Veteran's private physician opined that the Veteran's hearing loss is most likely a result of noise exposure while in the service, and at the September 2011 VA examination, the examiner opined that the Veteran's tinnitus is at least as likely as not a symptom associated with his hearing loss.

As to left ear hearing lost, the September 2011 VA examiner opined that it is not at least as likely as not caused by or a result of an event in military service, noting that there was no evidence of hearing loss seen on any audiogram throughout service.  However, in-service audiogram dated in July 1969 revealed three frequencies with puretone thresholds above 20 in the left ear, reflecting hearing loss under the holding in Hensley, but not a disability for VA purposes.  The Veteran has since credibly reported diminished hearing acuity thereafter, and the 2011 VA examination shows a left ear hearing disability.  This history of a left ear hearing loss first noted in service, with ongoing hearing difficulties thereafter, and a current disability provides a reasonable basis for linking current left ear hearing loss to service.  

Because the September 2011 VA examiner's opinion concerning tinnitus was that it is secondary to his hearing loss, that too may be service connected under 38 C.F.R. § 3.310.  





	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


